       Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

-------------------------------------------------------x
YI SUN,
                                                                      No. 19 Civ. 10858 (LTS)(SN)
                                   Plaintiff,

                 -against-

SASLOVSKY, ESQ. et al.,

                                    Defendants.
-------------------------------------------------------x

                                             AMENDED ORDER

                 On October 23, 2020, the Court received two emails from Plaintiff. These emails,

attached to this order, appear to supplement Plaintiff’s letter requesting confirmation of receipt of

her notices of appeal and alleged payments (Docket Entry Nos. 62, 128). Plaintiff requests the

opportunity to show the Court the original receipts for those payments, and requests to review any

video surveillance of her activity in the courthouse lobby.

                 Plaintiff is hereby instructed to file, not email, any further communications for the

Court. Rule (A)(1)(a)(i) of the Court’s Individual Practices requires that all letters to the Court be

filed on the Electronic Case Files (“ECF”) system. Accordingly, the Court will not accept

communications or requests for judicial action by email.



SUN - EMAIL AMND ORD.DOCX                                  VERSION OCTOBER 30, 2020                 1
      Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 2 of 14




               In connection with Plaintiff’s previous letter request, (Docket Entry Numbers 62,

128), the Court made inquiries. The documents Plaintiff filed with the Second Circuit on

September 28, 2020, included copies of payment instruments, two of which were made out to the

Clerk of the Second Circuit and one of which was made out jointly to the Clerk of the Second

Circuit and the Clerk of the Southern District of New York, but no original payment instruments

were included. As the Court has previously informed Plaintiff, no payment instruments were

found in the material she deposited in the Southern District of New York drop box on October 3,

2020. (Docket Entry No. 129.) Plaintiff has been encouraged to follow up with the Post Office as

to tracing or replacement of the money orders. Plaintiff may also follow up with her bank as to

whether the check has been cashed or can be replaced. If Plaintiff obtains documentation showing

that the instruments have been negotiated, she may submit it to the Clerk of Court for the Southern

District of New York for further review in this matter.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               The Clerk of Court is respectfully directed to file a copy of this order in each of the

above-captioned matters. Chambers will provide a copy of this order to Plaintiff.

               SO ORDERED.

Dated: New York, New York
       October 30, 2020

                                                      _Laura Taylor Swain__ ___
                                                      LAURA TAYLOR SWAIN
                                                      United States District Judge
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029



SUN - EMAIL AMND ORD.DOCX                         VERSION OCTOBER 30, 2020                          2
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 3 of 14


Swain NYSD Chambers

From:                  sun yi <sunyiculture@yahoo.com>
Sent:                  Friday, October 23, 2020 4:09 AM
To:                    Swain NYSD Chambers
Subject:               Re: Order issued in 18cv11002, 19cv10858
Attachments:           18cv11002, 19cv10858 Oct 22 2020 445 Ord.pdf



CAUTION - EXTERNAL:




   I, Yi Sun, being duly sworn, deposes and says:




(1). For the last some weeks, my injured right hand (with tenosynovitis) temporary always numb and tingling, and can/could not any
strength with my right hand. At afternoon on September 28, 2020, I had to contact with the rehabilitation doctor immediately after I
felt my arm was killing me. Then I took the subway #6 and R to Elmhurst from my home.

    Between at 5:05 PM and 6:32 PM on September 28, 2020, I was working through it with my therapist at "Alan Ng Medical
Rehabilitation", located at "86-11 Justice Avenue, Elmhurst, NY 11373". After I received intensive medical attention including
ultrasound scanner et al to help the injury to heal, I by subway R train to Canal Street in Chinatown from Grand Avenue in Elmhurst.




   At 7:40 PM on the same day (9/28/2020), I came to the "United States Court of Appeals for the Second Circuit", located at "40
Foley Square, New York, NY 10007". After a COVID-19 Test with me by a Judicial Policeman, I walked with another White Judicial
Policeman to pass the security inspection. I opened my yellow envelope, then I showed three papers with the '$505 Appeal fees" ($210
money order and $295 check) before him. Then I put into the yellow envelope with '$505 Appeal fees" to the mailing box (at the
corner of the ground floor), which was I paid for the Appeal fees in the SDNY case Docket: 2018-cv-11002, the Appeals for the
Second Circuit Docket: 20-2782 (Please find enclosed ).

   At 7:57 PM, I leaved the building to go home.




(2) On October 1, 2020 at 5:22 PM, I came to the 'United States District Court-Southern District of New York', located at '500 Pearl
Street, New York, NY10007'.

   After a COVID-19 Test with me by a Judicial Policeman, I opened my yellow envelope, then I put into the yellow envelope with
two same document, 20 pages of copy "Emergency Motion" to the mailing box (at the corner of the ground floor) (Please find
enclosed ).

   At 5: 27 PM, I leaved the building.




(3) On October 3, 2020 at 4:26 PM, I came to the 'United States District Court-Southern District of New York', located at '500 Pearl
Street, New York, NY10007'.


                                                                  1
                 Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 4 of 14
   After a COVID-19 Test with me by a Judicial Policeman, I opened my yellow envelope to take my Court papers to stamp. Then I
put into the yellow envelope to the mailing box (at the corner of the ground floor) (Please find enclosed ). I believed that the yellow
envelope had: 1) 12 pages of 'Emergency Motion"; 2) a copy of 12 pages of 'Emergency Motion"; 3) 5 pages of Notice of Appeal
(SDNY Case Docket#: 2019CV10858); 4) a little white envelope with an original money order $505 (Serial Number: 26888165537);
5) 4 pages of Amended Notice of Appeal (SDNY Case Docket#: 2018CV11002) (Please find enclosed ).

   At 4:35 PM, I leaved the building. Then I went to Pharmacy in Mott Street.




(4) At 5:14 PM on October 3, 2020, I came to the "United States Court of Appeals for the Second Circuit", located at "40 Foley
Square, New York, NY 10007".

   After a COVID-19 Test with me by a Judicial Policeman, I walked with him and I put into the yellow envelope with 21 pages of
copy documents to the mailing box (at the corner of the ground floor).

   I believed that the yellow envelope had: 1) 12 pages of 'Emergency Motion"; 2) 5 pages of Notice of Appeal (SDNY Case
Docket#: 2019CV10858); 3) 4 pages of Amended Notice of Appeal (SDNY Case Docket#: 2018CV11002) (Please find enclosed ).

   At 5:27 PM, I leaved the building.




(5). Between on 9/28/2020 and on October 12, 2020 (or and current), I need return to the

"Medical Rehabilitation" regularly. The orthopedic surgeon and the rehabilitation doctor recommended that I should take some time
off. However, I must do the court document in the time. The pain tends to get worse when I tried to hand writing. On October 12,
2020, the doctor's last note write that: "Patient Sun, Yi has pain and inflammation in both wrists that prevents her from writing and
lifting. Please is recommended to rest her hands for 4 weeks. Please excuse her absence."




   At afternoon on October 13, 2020, I saw the cases' information by searching the internet. I saw the "Entry 58", the Court seems
don't receive my Appeal filing fees. So, I sent my letter with some copy of receipt to the Court.




(6) At afternoon on October 22, 2020, I came to the Court(s) to file the Amended Notice of Appeal with Form D-P et al. I think that
the Court has received my twice payment n Appeal.




    At the evening on October 22, 2020, I checked my E-mail, then I saw the Email with an Order by Chambers of Judge Laura
Taylor Swain. I knew that the Court(s) did not receive my twice payment. I had a shock when I heard the news.




 (7) In the new Order, the litigant Yi Sun again is positioned as a "villain" or a "worst character" in here by the same Judge, who don't
believe that I sent/send twice payment $505 to the Court(s) on 9/28.2020 and 10/3/2020. And Yi Sun's personal integrity are being
questioned by the Chambers in public.




    I felt a terrible pain at my heart when I saw the Order. It is nothing but an insult. Her remark is an insult to me. I can not stomach
this insult. That was/is a doggone insult.



                                                                     2
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 5 of 14
(8) By the all true situation, I would show my original receipts to the Court. And I request for Review the recording of surveillance
video in the matter. I want to know the whole truth about this matter. I would give anything to know the truth of it .




    Respectfully submitted,




Dated: New York, New York

     October 23, 2020




                                 YI SUN

                              The Plaintiff-Appellant Pro Se

                              10 East 116thStreet, Apt# 3A

                              New York, New York 10029

                              Phone: 212-810-0556

                            E-mail: sunyiculture@yahoo.com




                                                                   3
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 6 of 14




On Thursday, October 22, 2020, 04:47:34 PM EDT, Swain NYSD Chambers <swainnysdchambers@nysd.uscourts.gov>
wrote:



Ms. Sun,




Today, the Court issued the attached order.




Best Regards,

Chambers of Judge Laura Taylor Swain

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                    4
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 7 of 14


Swain NYSD Chambers

From:                  sun yi <sunyiculture@yahoo.com>
Sent:                  Friday, October 23, 2020 12:54 PM
To:                    Swain NYSD Chambers
Subject:               Re: Order issued in 18cv11002, 19cv10858



CAUTION - EXTERNAL:




 Re: Yi Sun's Verified Statement of facts about her twice payments of Appeal fees And Yi Sun Request
for Review the recording of surveillance video in the matter



           SDNY case Docket: 2018-cv-11002

           Appeals for the Second Circuit Docket: 20-2782




           SDNY case Docket: 2019-cv-10858

           Appeals for the Second Circuit Docket: 20-3528


I, Yi Sun, being duly sworn, deposes and says:

    I am the Petitioner Pro Se in the matter. In God I/we Trust. Ms. Yi Sun is an honest person. In front of the Honorable Clerk and
Honorable Chief Judge at the Court(s), I promise I have spoken the truth the whole time. Everything that I have true said so far is the
truth.

    Yi Sun, the Petitioner Pro Se, declares under penalty of perjury, pursuant to 18 U.S. Code§ 1746, that the following is true and
correct:




(1). For the last some weeks, my injured right hand (with tenosynovitis) temporary always numb and tingling, and can/could not any
strength with my right hand. At afternoon on September 28, 2020, I had to contact with the rehabilitation doctor immediately after I
felt my arm was killing me. Then I took the subway #6 and R to Elmhurst from my home.

    Between at 5:05 PM and 6:32 PM on September 28, 2020, I was working through it with my therapist at "Alan Ng Medical
Rehabilitation", located at "86-11 Justice Avenue, Elmhurst, NY 11373". After I received intensive medical attention including
ultrasound scanner et al to help the injury to heal, I by subway R train to Canal Street in Chinatown from Grand Avenue in Elmhurst.




   At 7:40 PM on the same day (9/28/2020), I came to the "United States Court of Appeals for the Second Circuit", located at "40
Foley Square, New York, NY 10007". After a COVID-19 Test with me by a Judicial Policeman, I walked with another White Judicial
Policeman to pass the security inspection. I opened my yellow envelope, then I showed three papers with the '$505 Appeal fees" ($210
money order and $295 check) before him. Then I put into the yellow envelope with '$505 Appeal fees" to the mailing box (at

                                                                   1
               Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 8 of 14
the corner of the ground floor), which was I paid for the Appeal fees in the SDNY case Docket: 2018-cv-11002, the
Appeals for the Second Circuit Docket: 20-2782 (Please find enclosed ).

   At 7:57 PM, I leaved the building to go home.



(Explain: Just now I checked my diary, I was wearing a navy blue jacket, a pair of black trousers a pair of black leather
shoes on September 28, 2020, I was wearing a hat and two face masks. )



(2) On October 1, 2020 at 5:22 PM, I came to the 'United States District Court-Southern District of New York', located at
'500 Pearl Street, New York, NY10007'.

   After a COVID-19 Test with me by a Judicial Policeman, I opened my yellow envelope, then I put into the yellow
envelope with two same document, 20 pages of copy "Emergency Motion" to the mailing box (at the corner of the ground
floor) (Please find enclosed ).

   At 5: 27 PM, I leaved the building.



(3) On October 3, 2020 at 4:26 PM, I came to the 'United States District Court-Southern District of New York', located at
'500 Pearl Street, New York, NY10007'.

   After a COVID-19 Test with me by a Judicial Policeman, I opened my yellow envelope to take my Court papers to
stamp. Then I put into the yellow envelope to the mailing box (at the corner of the ground floor) (Please find enclosed ). I
believed that the yellow envelope had: 1) 12 pages of 'Emergency Motion"; 2) a copy of 12 pages of 'Emergency Motion";
3) 5 pages of Notice of Appeal (SDNY Case Docket#: 2019CV10858); 4) a little white envelope with an original money
order $505 (Serial Number: 26888165537); 5) 4 pages of Amended Notice of Appeal (SDNY Case Docket#:
2018CV11002) (Please find enclosed ).

   At 4:35 PM, I leaved the building. Then I went to Pharmacy in Mott Street.



(Explain: Just now I checked my diary, I was wearing a woman's suit jacket, A single breasted navy blue blazer bearing
two silver buttons, and a navy blue suit skirt with a white blouses,

a pair of black leather shoes on October 3, 2020, I was wearing a blue hat and two face masks .)



(4) At 5:14 PM on October 3, 2020, I came to the "United States Court of Appeals for the Second Circuit", located at
"40 Foley Square, New York, NY 10007".

    After a COVID-19 Test with me by a Judicial Policeman, I walked with him and I put into the yellow envelope with
21 pages of copy documents to the mailing box (at the corner of the ground floor).

    I believed that the yellow envelope had: 1) 12 pages of 'Emergency Motion"; 2) 5 pages of Notice of Appeal (SDNY
Case Docket#: 2019CV10858); 3) 4 pages of Amended Notice of Appeal (SDNY Case Docket#: 2018CV11002) (Please
find enclosed ).

                                                             2
               Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 9 of 14
   At 5:27 PM, I leaved the building.



(5). Between on 9/28/2020 and on October 12, 2020 (or and current), I need return to the

"Medical Rehabilitation" regularly. The orthopedic surgeon and the rehabilitation doctor recommended that I should take
some time off. However, by the same Judge's Order,

I must do the court document in the time. The pain tends to get worse when I tried to hand writing. On October 12, 2020,
the doctor's last note write that: "Patient Sun, Yi has pain and inflammation in both wrists that prevents her from writing
and lifting. Please is recommended to rest her hands for 4 weeks. Please excuse her absence."



   At afternoon on October 13, 2020, I saw the cases' information by searching the internet. I saw the "Entry 58", the
Court seems don't receive my Appeal filing fees. So, I sent my letter with some copy of receipt to the Court.

"appeal Notice of Appeal Fri 10/09 10:01 AM

NOTICE OF APPEAL from46 Order of Dismissal, Set Deadlines,48 Order on Motion for TRO, Order on Motion for
Reconsideration,56 Order on Motion for Extension of Time to File, Order on Motion for Miscellaneous Relief. Document
filed by Yi Sun. Form D-P is due within 14 days to the Court of Appeals, Second Circuit. (tp)"



(6) At afternoon on October 22, 2020, I came to the Court(s) to file the Amended Notice of Appeal with Form D-P et al.
I think that the Court has received my twice payment n Appeal.



    At evening on October 22, 2020, I checked my E-mail, then I saw the Email with an Order by Chambers. of Judge
Laura Taylor Swain. I knew that the Court(s) did not receive my twice payment. I had a shock when I heard the news.

 Thursday, October 22, 2020
129        order Order Thu 10/22 5:22 PM
          ORDER re: (128 in 1:18-cv-11002-LTS-SN, 62 in 1:19-cv-10858-LTS-SN) Letter filed by Yi Sun: The Court ha
          Nos. 62, 128.) In her letter, Plaintiff requests confirmation that her notices of appeal and payments were receiv
          most recent order denying her motion to disqualify the Court. (Docket Entry Nos. 62, 128.) With regard to Plai
          U.S. Court of Appeals for the Second Circuit in accordance with the Court's usual procedures for processing p
          Plaintiff's notices of appeal were stamped as received on October 3, 2020, and entered on October 9, 2020. (D
          alleged payments towards her appellate fee. The Clerk's Office has informed the undersigned that this Court h
          payments were recovered from the Court's deposit box along with Plaintiff's notices of appeal. The administra
          documents submitted by drop box, but no payments were enclosed. With regard to the Court's order denying
          Court explained in that order that Plaintiff's request was improperly directed to this Court because such compl
          U.S.C. § 351(a). Chief Judge McMahon communicated the same information to Plaintiff in her endorsed letter
          automatically preclude the assigned district judge from continuing to preside over the case, and this Court has
          to change the assignment of this case. To the extent the recusal request was directed to the undersigned as t
          order, the application proffered no proper ground for the accusation of bias. The Court certifies pursuant to 28
          faith, and therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United State
                                                             3
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 10 of 14

           copy of this order in each of the above-captioned matters. Chambers will provide a copy of this order to Plaint
           Emailed by Chambers. (jwh)




(7) In the new Order, the litigant Yi Sun again is positioned as a "villain" or a "worst character" in here by the same Judge, who don't
believe that I sent/send twice payment $505 to the Court(s) on 9/28.2020 and 10/3/2020. And Yi Sun's personal integrity are being
questioned by the Chambers in public.




    I felt a terrible pain at my heart when I saw the Order. It is nothing but an insult. Her remark is an insult to me. I can
not stomach this insult. That was/is a doggone insult.



(8) By the all true situation, I would show my original receipts to the Court. And I request for Review the recording of
surveillance video in the matter. I want to know the whole truth about this matter. I would give anything to know the truth of it .



   Please reply me as soon as possible because Yi Sun is anxious in the matter.

   Thank you very much for your time and help, and that I have such other and further relief as may be just and proper.

    Respectfully submitted,




Dated: New York, New York

   October 23, 2020




                                   YI SUN

                              The Plaintiff-Appellant Pro Se

                              10 East 116thStreet, Apt# 3A

                              New York, New York 10029

                              Phone: 212-810-0556

                            E-mail: sunyiculture@yahoo.com




                                                                   4
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 11 of 14



Enclosed



On Friday, October 23, 2020, 04:08:42 AM EDT, sun yi <sunyiculture@yahoo.com> wrote:




   I, Yi Sun, being duly sworn, deposes and says:




(1). For the last some weeks, my injured right hand (with tenosynovitis) temporary always numb and tingling, and can/could not any
strength with my right hand. At afternoon on September 28, 2020, I had to contact with the rehabilitation doctor immediately after I
felt my arm was killing me. Then I took the subway #6 and R to Elmhurst from my home.

    Between at 5:05 PM and 6:32 PM on September 28, 2020, I was working through it with my therapist at "Alan Ng Medical
Rehabilitation", located at "86-11 Justice Avenue, Elmhurst, NY 11373". After I received intensive medical attention including
ultrasound scanner et al to help the injury to heal, I by subway R train to Canal Street in Chinatown from Grand Avenue in Elmhurst.




   At 7:40 PM on the same day (9/28/2020), I came to the "United States Court of Appeals for the Second Circuit", located at "40
Foley Square, New York, NY 10007". After a COVID-19 Test with me by a Judicial Policeman, I walked with another White Judicial
Policeman to pass the security inspection. I opened my yellow envelope, then I showed three papers with the '$505 Appeal fees" ($210
money order and $295 check) before him. Then I put into the yellow envelope with '$505 Appeal fees" to the mailing box (at the
corner of the ground floor), which was I paid for the Appeal fees in the SDNY case Docket: 2018-cv-11002, the Appeals for the
Second Circuit Docket: 20-2782 (Please find enclosed ).

   At 7:57 PM, I leaved the building to go home.




(2) On October 1, 2020 at 5:22 PM, I came to the 'United States District Court-Southern District of New York', located at '500 Pearl
Street, New York, NY10007'.

   After a COVID-19 Test with me by a Judicial Policeman, I opened my yellow envelope, then I put into the yellow envelope with
two same document, 20 pages of copy "Emergency Motion" to the mailing box (at the corner of the ground floor) (Please find
enclosed ).

   At 5: 27 PM, I leaved the building.




(3) On October 3, 2020 at 4:26 PM, I came to the 'United States District Court-Southern District of New York', located at '500 Pearl
Street, New York, NY10007'.

   After a COVID-19 Test with me by a Judicial Policeman, I opened my yellow envelope to take my Court papers to stamp. Then I
put into the yellow envelope to the mailing box (at the corner of the ground floor) (Please find enclosed ). I believed that the yellow
envelope had: 1) 12 pages of 'Emergency Motion"; 2) a copy of 12 pages of 'Emergency Motion"; 3) 5 pages of Notice of Appeal
(SDNY Case Docket#: 2019CV10858); 4) a little white envelope with an original money order $505 (Serial Number: 26888165537);
5) 4 pages of Amended Notice of Appeal (SDNY Case Docket#: 2018CV11002) (Please find enclosed ).


                                                                   5
                Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 12 of 14
   At 4:35 PM, I leaved the building. Then I went to Pharmacy in Mott Street.




(4) At 5:14 PM on October 3, 2020, I came to the "United States Court of Appeals for the Second Circuit", located at "40 Foley
Square, New York, NY 10007".

   After a COVID-19 Test with me by a Judicial Policeman, I walked with him and I put into the yellow envelope with 21 pages of
copy documents to the mailing box (at the corner of the ground floor).

   I believed that the yellow envelope had: 1) 12 pages of 'Emergency Motion"; 2) 5 pages of Notice of Appeal (SDNY Case
Docket#: 2019CV10858); 3) 4 pages of Amended Notice of Appeal (SDNY Case Docket#: 2018CV11002) (Please find enclosed ).

   At 5:27 PM, I leaved the building.




(5). Between on 9/28/2020 and on October 12, 2020 (or and current), I need return to the

"Medical Rehabilitation" regularly. The orthopedic surgeon and the rehabilitation doctor recommended that I should take some time
off. However, I must do the court document in the time. The pain tends to get worse when I tried to hand writing. On October 12,
2020, the doctor's last note write that: "Patient Sun, Yi has pain and inflammation in both wrists that prevents her from writing and
lifting. Please is recommended to rest her hands for 4 weeks. Please excuse her absence."




   At afternoon on October 13, 2020, I saw the cases' information by searching the internet. I saw the "Entry 58", the Court seems
don't receive my Appeal filing fees. So, I sent my letter with some copy of receipt to the Court.




(6) At afternoon on October 22, 2020, I came to the Court(s) to file the Amended Notice of Appeal with Form D-P et al. I think that
the Court has received my twice payment n Appeal.




    At the evening on October 22, 2020, I checked my E-mail, then I saw the Email with an Order by Chambers of Judge Laura
Taylor Swain. I knew that the Court(s) did not receive my twice payment. I had a shock when I heard the news.




 (7) In the new Order, the litigant Yi Sun again is positioned as a "villain" or a "worst character" in here by the same Judge, who don't
believe that I sent/send twice payment $505 to the Court(s) on 9/28.2020 and 10/3/2020. And Yi Sun's personal integrity are being
questioned by the Chambers in public.




    I felt a terrible pain at my heart when I saw the Order. It is nothing but an insult. Her remark is an insult to me. I can not stomach
this insult. That was/is a doggone insult.




(8) By the all true situation, I would show my original receipts to the Court. And I request for Review the recording of surveillance
video in the matter. I want to know the whole truth about this matter. I would give anything to know the truth of it .



                                                                     6
              Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 13 of 14
   Respectfully submitted,




Dated: New York, New York

    October 23, 2020




                                YI SUN

                             The Plaintiff-Appellant Pro Se

                             10 East 116thStreet, Apt# 3A

                             New York, New York 10029

                             Phone: 212-810-0556

                         E-mail: sunyiculture@yahoo.com




                                                              7
            Case 1:18-cv-11002-LTS-SN Document 132 Filed 10/30/20 Page 14 of 14




On Thursday, October 22, 2020, 04:47:34 PM EDT, Swain NYSD Chambers <swainnysdchambers@nysd.uscourts.gov>
wrote:


Ms. Sun,

Today, the Court issued the attached order.

Best Regards,
Chambers of Judge Laura Taylor Swain
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                    8
